 


114 HR 2765 IH: To prohibit the National Science Foundation from obligating amounts for the Polar Learning and Responding Climate Change Educational Partnership.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2765 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To prohibit the National Science Foundation from obligating amounts for the Polar Learning and Responding Climate Change Educational Partnership. 
 
 
1.Funding prohibitionThe National Science Foundation may not obligate any amounts on or after the date of enactment of this Act for the Polar Learning and Responding Climate Change Educational Partnership.   